DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application is a continuation of application 14/005,330 filed 09/16/2013, which is 371 of PCT/IL2012/050094 filed 03/15/2012, and claims priority from provisional application 61/569,837 filed 12/13/2011, and provisional application 61/453,652 filed 03/17/2011.

Status of Claims
Claims 2-21 are pending in the application.
Claim 1 has been cancelled.
Claims 2-21 are present for consideration.
It is noted that claims 2-21 are recited as a “system” which does not clearly set forth which statutory category the invention belongs.  It has been determined that the claims are directed to an apparatus and the appropriate principles for interpreting claims for that particular category of invention have been applied.

Information Disclosure Statement
The Information Disclosure Statements filed on 08/06/18, 12/19/18, 01/09/19, 02/27/19, 08/21/19, 11/13/19, 01/23/20, 02/04/20, 04/30/20, 07/26/20, 08/25/21 have been considered by the Examiner.
Claim Objections
Claim 13 is objected to because of the following informalities:  lack of antecedent basis. Claim 13 recites the limitation “the area“ in line 3. There is insufficient antecedent basis for his limitation in the claim. Applicant is advised to delete the phrase “surrounding the area” from Claim 13.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 12 recites the limitation “…said pivotal mounting supports bending of said cutter in relation to said implant” in lines 1-2. Claim 12 is indefinite because it depends on independent Claim 2, and Claim 2 does not set forth a pivotal mounting. Therefore, the meaning of Claim 12 is unclear. It appears that claim 12 should depend from claim 3 and will be examined as such below in the interest of compact prosecution.  
Claim 2 recites the limitation “…a cutter positioned on the surface of said dilation device and extending radially away from a surface of the dilation device” in lines 6-7. Claim 1 is indefinite 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-14 and 16-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beyar et al. (Beyar) US 2010/0312054 A1 in view of Gross et al. (Gross) US 2010/0130815 A1.
Regarding Claim 2, Beyar discloses the invention substantially as claimed being (figure 16; [0455]) a deployment system (500) for deployment in an intra-body lumen to dilate the lumen, comprising:
a delivery shaft (504);
a dilation device (508) attached to a distal end of said delivery shaft (504);
a cutter (506) extending radially away from the surface of the dilation device (508).
However, in the embodiment of figure 16, Beyar does not disclose a cutter positioned on the surface of the dilation device. Additionally, Beyar does not disclose an implant wound around the dilation device.
In the embodiment of figures 9A-9B, Beyar teaches [0438] the use of cutting elements (102/104), which are coupled to a surface (107) of the balloon (50), in the same field of endeavor, for the purpose of incising and/or excising the prostate capsule [0438].
Gross teaches (figure 4; [0731]) the use of an implant (120) wound around the dilation device (26), in the same field of endeavor, for the purpose of guiding the implant and maintaining its configuration during the implantation procedure [0731].
It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to replace the balloon 508 of Beyar in the embodiment of figure 16 with the balloon in figure 9A such that the cutter is coupled to the surface of the balloon, in order to incise and/or excise the prostate capsule more easily. Additionally, it would have been obvious to one having ordinary skill in the art, at the time the invention was made, to dispose the implant of Gross around the balloon of Beyar, as taught by Gross, in order to guide the implant and to maintain its straight configuration during the implantation procedure

Regarding Claim 3, in the embodiment of figures 16 and 9C, Beyar does not disclose a cutter comprising a pivotal mounting. In the embodiment of figures 21A and 21B, Beyar teaches ([0464]-[0467]) the use of a cutter (arm 912 connected to element 918) comprising a pivotal mounting (joint 911), in the same field of endeavor, for the purpose of facilitating a movement of the cutter during the incision and/or excision of the prostate capsule [0467]. It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to replace the cutter in the system of Beyar, as modified by Gross, with a cutter comprising a pivotal mounting, as taught in figures 21A and 21B, in order to facilitate the movement of the cutter.

Regarding Claim 4, in the embodiment of figure 16, Beyar does not disclose a cutter comprising a pivotal mounting supporting a bending of the cutter between 0 to 90 degrees in relation to the dilation device. In the embodiment of figures 21A and 21B, Beyar teaches ([0464]-[0467]) the use of a cutter comprising a pivotal mounting (911), which supports bending of the cutter (arm 912) 

Regarding Claim 5, the cutting elements (102/104) in the system of Beyar (figures 9A-B) are coupled to the surface (107) of the balloon and Beyar discloses [0093]: “[T]he cutting instrument […] may be made of a flexible material, for example, a metal, such as nitinol, and/or a polymeric material.” Therefore, Beyar discloses the dilation device (balloon) comprises a metallic body.

Regarding Claim 6, Beyar discloses [0070] that the cutter and the dilation device (balloon) are delivered as a single assembly to an implantation site ([0070]: “…access of the instrument to the prostatic capsule is aided by the inflation of a balloon at the distal end of a longitudinal surgical introduction tool, such as a trocar, a delivery catheter, or an endoscope, that places the instrument inside or outside the capsule, in the vicinity of the capsule.”

Regarding Claim 7, Beyar discloses [0438] a cutter mechanically coupled to rotate together with the dilation device ([0438] discloses that the cutting elements (102/104) in the system of Beyar are coupled to the surface (107) of the balloon; therefore, they move together with the balloon.)

Regarding Claim 8, the deployment system of Beyar, as modified by Gross, comprises an implant wound around the balloon, and a cutter positioned on the surface of the dilation device. Therefore, the cutter in the system of Beyar, as modified by Gross, is attached to the implant via the balloon.

Regarding Claim 9, in the embodiment of figure 16, Beyar does not disclose an implant is in the form of a flatted arch. However, Beyar teaches (figure 19; [0462]) the use of an implant is in the form of a flatted arch (omega-shaped implant 800 shown in figure 19), for the purpose of exerting an outward radial force to reduce the constrictive force on the prostatic urethra [0462]. It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to replace the implant in the deployment system of Beyar, as modified by Gross, and to use an implant in the form of a flatted arch, as taught by Beyar in figure 19, in order to reduce the constrictive force on the prostatic urethra.

Regarding Claim 10, Beyar does not disclose an implant comprising a biodegradable material. Gross teaches ([0466]-[0468]) the use of an implant made of a biodegradable material, in the same field of endeavor, for the purpose of dispensing a medication when the implant degrades. It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to form the implant of Beyar, as modified by Gross, with a biodegradable material, as taught by Gross, in order to dispense a medication when the implant degrades.

Regarding Claim 11, the deployment system of Beyar, as modified by Gross, comprises an implant wound around the dilation device, and a cutter positioned on the surface of the dilation device. 

Regarding Claim 13, Beyar discloses (figure 9A; [0438]) a cutter comprising a crosspiece blade portion (fig. 9A, elements 102/104) that includes a pointed end , which is positionable by said dilation device (the balloon 50) to form a cut in an inner surface of a tissue surrounding the area ([0438] describes:“[F]or some applications, the cutting element is substantially immobile with respect to surface 107, in the x-z plane […] the prostate capsule is typically cut by moving the balloon with respect to the prostate capsule.”)

Regarding Claim 12, in the embodiment of figure 16, Beyar does not disclose a pivotal mounting supporting bending of the cutter in relation to said implant. In the embodiment of figures 21A and 21B, Beyar teaches ([0464]-[0467]) the use of a cutter (arm 912 connected to element 918) comprising a pivotal mounting (joint 911), in the same field of endeavor, for the purpose of facilitating a movement of the cutter during the incision and/or excision of the prostate capsule [0467]. The implant in the system of Beyar, as modified by Gross, is coupled to the surface of the balloon 50, which is also coupled to the cutter. Figure 21B shows a cutter 912 at about 45 degrees relative to the shaft 922. The Examiner submits that the proposed modification would place the 

 Regarding Claim 14, in the embodiment of figure 16, Beyar does not disclose a cutter comprising a portion which is configured to deliver electric energy to the crosspiece blade portion, thereby to an area of the tissue and cuts the tissue. In the embodiment of figures 23A and 23B, Beyar teaches (figure 23B; [0474]) a cutter (980) comprising a portion (proximal-facing distal portion 983), which is configured to deliver electric energy to the crosspiece blade portion, thereby to an area of the tissue and cuts the tissue ([0474] discloses: “…the proximal-facing distal portion may comprise a single monopolar electrode, or bipolar electrodes for coagulating, and/or cutting the tissue.”) The purpose of energizing the proximal end is to help coagulate, and cut the tissue more efficiently. It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to modify the cutter of Beyar, in view of Gross, such that it comprises a portion which is configured to deliver electric energy to the crosspiece blade portion, thereby to an area of the tissue and cuts the tissue, in order to help  coagulate and cut the tissue more efficiently.

Regarding Claim 16, Beyar does not explicitly disclose a cutter, which is electrically coupled to a piezoelectric transducer to oscillate the cutter. However, Beyar teaches (figure 9C; [0439]) the use of dynamic cutting elements 106/108, and a  control unit 62 controlling the motion of the cutting elements. The Examiner submits that the control unit 62 must contain piezoelectric transducers in order to convert electrical signals into mechanical energy, and vice-versa, for the purpose of moving 


Regarding Claim 17, in the embodiment of figure 16, Beyar does not disclose a cutter comprising an inverted L-shaped cross-section, said cutter comprising a resilient body comprising a radial portion and a longitudinal portion, said radial portion extending in a radial direction in relation to said dilation device. In the embodiment of figure 23B, Beyar teaches [0474] the use of a cutter (980) comprising an inverted L-shaped cross-section, said cutter comprising a resilient body (the cutting device is made of a shape-memory material, nitinol)  comprising a radial portion (983) and a longitudinal portion (a portion of the cutting device inside the introduction device 30), said radial portion extending in a radial direction in relation to said device. The advantage of this cutter is that it cuts the tissue more efficiently. It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to replace the cutter in the system of Beyar, in view of Gross, and to provide a cutter comprising an inverted L-shaped cross-section, said cutter comprising a resilient body comprising a radial portion and a longitudinal portion, said radial portion extending in a radial direction in relation to the dilation device, as taught in the embodiment of figure 23B, in order to  cut the tissue more efficiently.

Regarding Claim 18, in the embodiment of figure 16, Beyar does not disclose a cutter comprising a first leg which is pivotally connected to said delivery shaft and a second crosspiece leg which is 
 
Regarding Claim 19, Beyar discloses [0455]: “[F]IG. 16, which is a schematic illustration of a cutting instrument 500 that is introduced via access needle 300, or via a different introduction device, in order to cut the prostate capsule…” Therefore, Beyar discloses a cage (the access needle 300 shown in figure 14A) configured to surround the dilation device (balloon 50) during implantation. 


Regarding Claim 20, in the embodiment of figure 16, Beyar does not explicitly disclose a cage configured to compress the dilation device and prevent it from expanding while being delivered for implantation. Beyar teaches [0453] a cage (the access needle 300) comprising nitinol, and [0440]: 

Regarding Claim 21, Beyar discloses [0453]: “…needle 300 is constructed from a flexible material (e.g., nitinol, and/or a polymeric material) to allow its introduction…”Therefore, Beyar discloses a cage (the access needle 300) comprising nitinol.


Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beyar in view of Gross, as applied to Claim 13, and further in view of Yan et al. (Yan) US 2006/0229711 A1.
Regarding Claim 15, Beyar discloses [0167] that the cutting element includes an electrode to coagulate the tissue by driving a current into the tissue. However, Beyar, in view of Gross, does not disclose a crosspiece blade portion comprising a dielectric material. Yan teaches [0103] the use of a dielectric coating disposed on the surface of a medical implant, in the field of endoprosthesis, for the purpose of providing electrical insulation. It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to dispose a dielectric coating on at least a portion of the surface of the crosspiece blade in the system of Beyar, as modified by Gross, as taught by Yan, in order to provide electrical insulation to a region of the cross-blade portion.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKHAYA DIOP whose telephone number is (571) 272-7137.  The examiner can normally be reached 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
 For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROKHAYA DIOP/
Examiner, Art Unit 3774
/Jennifer Dieterle/         Supervisory Patent Examiner, Art Unit 3774